DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/22/2021 have been accepted and entered.
Response to Arguments
Applicant's arguments filed 12/22/2021 regarding claims 1-18 have been fully considered but they are not persuasive.
In response to applicant's argument that Cho does not anticipate claims 1, 2, 6, 7 and 12 because Cho is silent regarding the reduction of pressure applied by an outdoor cross wind, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefor claims 1, 2, 6, 7 and 12 remain rejected as being anticipated by Cho.
In response to applicant’s argument that claims 3-5 and 8-12 depend from amended claim 1 and therefor do not teach the reduction of pressure recited in amended claim 1, claim 1 remains rejected for the reasons stated above and therefore claims 3-5 and 8-12 remain rejected. 
Applicant’s arguments, see page 8 of applicant’s arguments, filed 12/22/2021, with respect to the rejection(s) of claim(s) 9 and 13 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 made below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR 20160111210 A).
Regarding claim 1, Cho teaches a heating, ventilation, air conditioning and refrigeration (HVACR) system, comprising (¶ [003]): 
a cabinet including a side discharge vent (Fig. 1, discharge opening 33) located on a side wall (Fig. 1, front plate 13) of the cabinet (Fig. 1, outdoor unit 1), wherein the side wall extends vertically from a cabinet base to a cabinet top (Fig. 1);
a fan, located within the cabinet and at the side discharge vent (Fig. 2, blowing fan 23);
a wind baffle located at the side discharge vent, between the fan and an ambient environment of the cabinet, wherein the wind baffle includes (Figs. 4-6, discharge grill 30, circular grills 313):
a first baffle (Fig. 4, first circular grill 313 near grill core 312) ;
one or more additional baffles, wherein each of the one or more additional baffles surrounds the first baffle or one of the one or more additional baffles (Fig. 4, multiple circular grills 313), and
wherein each of the first baffle and the one or more additional baffles has a leading edge at an 
end towards the ambient environment of the cabinet and a trailing edge at an end towards an interior of the cabinet, and the leading edge has a perimeter greater than a perimeter of the trailing edge; (¶ [0008], ¶ [0015], lines 141-142; Figs. 2 and 6, discharge grill 30, suction port 141, circular grill 313, angle α, arrow points from interior to exterior; see annotated figure of Fig. 6 below) and

wherein the wind baffle is configured to reduce pressure applied by an outdoor cross wind entering through the side discharge vent (intended use, the baffle as structural described in the limitations above is capable of reducing pressure to some extent from wind entering the side discharge vent).
Regarding claim 2, Cho teaches the HVACR system of claim 1, and Cho further teaches each of the first baffle and the one or more additional baffles is straight from the leading edge of the baffle to the trailing edge of the baffle (Fig. 6, circular grill 313).
Regarding claim 6, Cho teaches the HVACR system of claim 1, and Cho further teaches wherein the one or more additional baffles includes at least two additional baffles (Fig. 4, multiple circular grills 313).
Regarding claim 7, Cho teaches the HVACR system of claim 1, and Cho further teaches wherein the first baffle includes an opening at the trailing edge (Fig. 4, space between circular grill 313 and grill core 312).
Regarding claim 12, Cho teaches the HVACR system of claim 1, Cho further teaches wherein the first baffle and each of the one or more additional baffles are concentric (¶ [0015], lines 135-137; Fig. 4, circular grills 313 are concentric).

    PNG
    media_image1.png
    742
    903
    media_image1.png
    Greyscale

Annotated Fig.6 of Cho
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20160111210 A) in view of Evers (WO 2004068039 A1).
Regarding claim 3, Cho teaches the HVACR system of claim 1. Cho fails to teach wherein each of the first baffle and the one or more additional baffles includes a curve between the leading edge of the baffle and the trailing edge of the baffle.
Evers teaches of an air vent that contains grill elements that include a curve from trailing to
leading edge (Fig. 6, grill element 8, rear side 15, front side 16). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Evers to modify Cho to include a curve into the grills. Doing so would allow for less air resistance between the grill element and the passing air resulting in a smaller pressure drop and a reduction of noise (Pg. 7, lines 12-23).
Regarding claim 8, Cho teaches the HVACR system of claim 1. Cho fails to teach wherein the first
baffle is closed at the trailing edge.
Evers does teach of a circular hub that covers the central diameter of the vent between the rear
side of the first grill element (Pg. 4, lines 25-28; Fig. 2, circular hub 10). It would have been prima facie
obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to
have incorporated the teachings of Evers to have modified Cho to include a hub cover for the central
diameter of the vent. Doing so would cover the portion of the fan where no airflow is created, allowing
openings in the vent to only be located where airflow naturally occurs (Pg. 4, lines 25-28).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20160111210 A) in view of Horng et al. (US 7334988 B2) hereinafter referred to as Horng.
Regarding claim 9, Cho teaches the HVACR system of claim 1, but Cho fails to teach wherein the first baffle has a first pitch angle, each of the one or more additional baffles has a second pitch angle, and the first pitch angle is smaller than the second pitch angle.
Horng teaches of an airflow guiding structure for an outlet of a fan where the first baffle has a 

	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Horng to modify Cho to have the pitch angle of the one or more additional baffles be greater than the first baffle. Doing so improves the air flow efficiency (Column 5, lines 13-23).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20160111210 A) in view of Mhatre (US 7070497 B2).
Regarding claim 4, Cho teaches the HVACR system of claim 1, and Cho further teaches wherein the leading edge of the one of the one or more additional baffles has a perimeter greater than the perimeter of the leading edge of the first baffle.
Cho fails to teach wherein the leading edge of the first baffle has a perimeter that is approximately equal to or greater than a perimeter of a trailing edge of one of the one or more additional baffles.
Mhatre teaches of a diffuser for an air conditioner that has overlapping cones (Column 8, lines 7-10; Fig. 23(a)). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Mhatre to modify Cho to have arranged the grills to overlap each other. Doing so would allow for easy distribution of air and a reduction of noise (Column 8, lines 7-10).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20160111210 A) in view of Hoenmann (DE 3644590 A1).
Regarding claim 5, Cho teaches the HVACR system of claim 1, Cho fails to teach wherein each of the first baffle and the one or more additional baffles has a depth of at or about less than 6 inches.
Hoenmann teaches of an air diffuser that has height adjustable rings which vary the direction
and volume of the air vented out of the system (abstract). Hoenmann further teaches that height of the baffles is chosen to allow for air to be vented from the system without a separation of the boundary layer between the air and the rings (abstract). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Hoenmann to have the guards be at an optimum height to allow for air to
vent out without a separation of the boundary layer since it has been held that discovering an optimum
value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II). Here Hoenmann recognizes that the height of the rings affects the noise and pressure drop produced (Pg. 17, ¶ 5-7).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20160111210 A) in view of Kim (KR 20160113858 A).
Regarding claim 10, Cho teaches the HVACR system of claim 1, Cho fails to teach wherein the fan is a variable-speed fan.
Kim does teach of a fan that is capable of changing its speed, changing its direction and increasing its speed from the startup speed (Abstract). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kim to modify Cho to utilize a variable speed fan within the HVACR system. Doing so would allow for the fan to match its rotational speed to the desired output of the AC unit (Pg. 5, ¶ 1-3).
Regarding claim 11, Cho as modified teaches the HVACR system of claim 10, and Cho as
modified further teaches wherein the wind baffle is configured to reduce a susceptibility of the variable
speed fan to a reverse torque applied thereto, when the variable-speed fan has a startup speed that is

The invention as modified is structurally the same as the claimed invention. This leads to the
conclusion that the invention as modified is capable of performing the function of reducing the
susceptibility of the variable speed fan to reverse torque.
Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20160111210 A) in view of Kim (KR 20160113858 A), Mhatre (US 7070497 B2) and Horng et al. (US 7334988 B2) hereinafter referred to as Horng.
Regarding claim 13, Cho teaches a method of exhausting air from an HVACR cabinet, comprising (¶ [0008]), 
drawing air within the HVACR cabinet towards a side discharge vent located on a side wall of the HVACR cabinet using a fan (¶ [0008], Fig 1, outdoor unit 1, front plate 13, discharge opening 33); and
directing an exhaust from the fan through a wind baffle located at the side discharge vent, wherein the wind baffle includes (¶ [0015], lines 135-142):
a first baffle (Fig. 4, multiple circular grills 313);
one or more additional baffles, wherein each of the one or more additional baffles surrounds one of the first baffle or one of the one or more additional baffles (Fig. 4, multiple circular grills 313), wherein each of the first baffle and the one or more additional baffles has a leading edge at an end towards an ambient environment of the cabinet and a trailing edge at an end towards an interior of the cabinet (¶ [0015], lines 141-142).
a support frame joining each of the first baffle and the one or more additional baffles to the 
cabinet (Fig. 4, rim portion 311 and linear grill 312 support circular grills 313), and
the side wall extends vertically from a cabinet base to a cabinet top (Fig. 1, outdoor unit 1, front 
plate 13, discharge opening 33).
	Cho fails to teach drawing air within the HVACR cabinet towards a side discharge vent located

directing an exhaust from the variable-speed fan through a wind baffle located at the side
discharge vent, wherein the wind baffle includes:
and the leading edge has a perimeter greater than a perimeter of the trailing edge,
wherein the first baffle has a first pitch angle, each of the one or more additional baffles has a second pitch angle, and the first pitch angle is smaller than the second pitch angle.
Kim teaches of a variable speed fan (Abstract). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kim to modify Cho to utilize a variable speed fan within the HVACR system. Doing so would allow for the fan to match its rotational speed to the desired output of the AC unit (Pg. 5, ¶ 1-3).
Mhatre teaches of a diffuser for an air conditioner that has baffles with a leading edge with a perimeter greater than a perimeter of the trailing edge (Column 8, lines 7-10; Fig. 23(a)). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Mhatre to modify Cho to have arranged the grills to overlap each other. Doing so would allow for easy distribution of air and a reduction of noise (Column 8, lines 7-10).
Horng teaches of an airflow guiding structure for an outlet of a fan where the first baffle has a first pitch angle (Fig. 7, see pitch angle of air-guiding ring 15b), each of the one or more additional baffles has a second pitch angle (Fig. 7, see pitch angle of air-guiding ring 15a), and the first pitch angle is smaller than the second pitch angle (air-guiding ring 15b has a significantly smaller pitch angle then air-guiding ring 15a). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Horng to modify Cho to have the pitch angle of the one or more additional baffles be greater than the first baffle. Doing so improves the air flow efficiency (Column 5, lines 13-23).
Regarding claim 14, Cho as modified teaches the method of claim 13, Mhatre further modifies
Cho to teach wherein the leading edge of the first baffle has a perimeter that is approximately equal to
or greater than a perimeter of a trailing edge of one of the one or more additional baffles, wherein the
leading edge of the one of the one or more additional has a perimeter greater than the perimeter of the
leading edge of the first baffle (Column 8, lines 7-10; Fig. 21(a)).
Regarding claim 15, Cho as modified teaches the method of claim 13, Cho as modified further
teaches wherein the one or more additional baffles includes at least two additional baffles (Fig. 4,
multiple circular grills 313).
Regarding claim 17, Cho as modified teaches the method of claim 13, Cho as modified further
teaches wherein drawing air within the HVACR cabinet towards a side discharge vent includes reducing a
susceptibility of the variable speed fan to a reverse torque applied thereto, when the variable-speed fan
is operated at a startup speed that is less than a maximum speed of the variable-speed fan.
The invention as modified is structurally the same as the claimed invention. This leads to the
conclusion that the invention as modified is capable of performing the function of reducing the
susceptibility of the variable speed fan to reverse torque.
Regarding claim 18, Cho as modified teaches the method of claim 15, Cho as modified further
teaches wherein the first baffle and each of the one or more additional baffles are concentric (¶ [0015],
lines 135-137; Fig. 4, circular grill 313).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20160111210 A)
in view of Kim (KR 20160113858 A), Mhatre (US 7070497 B2), Horng et al. (US 7334988 B2) hereinafter referred to as Horng and Evers (WO 2004068039 A1).
Regarding claim 16, Cho as modified teaches the method of claim 13. Cho fails to teach wherein
the exhaust from the variable speed fan has a pressure drop of less than at or about 0.1 inches of water
across the wind baffle when directing the exhaust from the variable-speed fan through the wind baffle

Evers teaches of a reduced pressure drop across the air diffuser. Evers further teaches that having a reduced pressure drop in turn reduces the noise of the vent (Pg. 2, lines 28-32). Additionally, a reduced pressure drop results in higher system performance as it is known in the art. It would have prima facie obvious prior to the effective filing date of the claimed invention to have modified Cho to include the air diffuser of Evers, in order to reduce the pressure drop and noise of the system (Pg. 1, lines 25-29) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over wind baffles direct (reference supplied in file wrapper) hereinafter referred to as WBD in view of Cho (KR 20160111210 A).
Regarding claim 19, WBD teaches of a method of reducing pressure applied by an outdoor cross wind entering from the outdoors through a side discharge vent of a heating, ventilation, air conditioning, and refrigeration (HVACR) system (first paragraph and 2nd bullet), comprising:
positioning a wind baffle over the side discharge vent, the side discharge vent provided on a 
cabinet containing an outdoor unit of the HVACR system (See annotated WBD figure below, 1st paragraph, “air conditioning or heat pump system”), and
	deflecting at least a portion of the outdoor cross wind using the wind baffle, wherein the wind baffle includes (See annotated WBD figure below):
	a first baffle (See annotated WBD figure below). 
	WBD fails to teach one or more additional baffles, wherein each of the one or more additional baffles surrounds one of the first baffle or one of the one or more additional baffles, wherein each of the first baffle and the one or more additional baffles has a leading edge at an end towards an outdoor 
	Cho teaches one or more additional baffles, wherein each of the one or more additional baffles surrounds one of the first baffle or one of the one or more additional baffles (Fig. 4, multiple circular grills 313), wherein each of the first baffle and the one or more additional baffles has a leading edge at an end towards an outdoor ambient environment of the cabinet and a trailing edge at an end towards an interior of the cabinet, and the leading edge has a perimeter greater than a perimeter of the trailing edge (¶ [0008], ¶ [0015], lines 141-142; Figs. 2 and 6, discharge grill 30, suction port 141, circular grill 313, angle α, arrow points from interior to exterior; see annotated figure of Fig. 6 below).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cho to modify WBD to include multiple baffles surrounding each other with a leading edge that a perimeter greater than the trailing edge. Doing so allows for improved air flow (¶ [0059]) and reduces noise across the outlet (¶ [0014]).
Regarding claim 20, WBD as modified teaches the method of claim 19, and WBD further teaches further comprising starting a fan of the outdoor unit of the HVACR system, wherein the fan has a torque when started that is less than a torque when the fan is at a maximum speed of the fan, and wherein the pressure applied by the outdoor cross wind is reduced to below the torque when started of the fan (second bullet, stopping the fan from turning in the wrong direction on startup).

    PNG
    media_image2.png
    572
    1048
    media_image2.png
    Greyscale

Annotated WBD figure 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762